                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:19-CV-118-RJ

 EMILIE Sfy!ITH,

                       Plaintiff/Claimant,

 V.
                                                                       ORDER
 ANDREW SAUL,
 Commissioner of Social Security,

                       Defendant.


       This matter is before the court on the parties' cross-motions for judgment on the pleadings

[DE-20, -22] pursuant to Fed. R. Civ. P. 12(c). Claimant Emilie Smith ("Claimant") filed this

action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking judicial review of the denial of her

application for a period of disability and Disability Insurance Benefits ("DIB") payments. The

time for filing responsive briefs has expired, and the pending motions are ripe for adjudication.

The parties have consented to the jurisdiction of a magistrate judge [DE-16, 17], and the cross

motions are considered here pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. Having

carefully reviewed the administrative record and the motions and memoranda submitted by the

parties, Claimant's Motion for Judgment on the Pleadings is denied, Defendant's Motion. for

Judgment on the Pleadings is allowed, and the final decision of the Commissioner is affirmed.

                               I. STATEMENT OF THE CASE

       Claimant protectively filed an application for a period of disability and DIB on February 5,

2016, alleging disability beginning November 16, 2015. (R. 16, 189-92). Her claim was denied

initially and upon. reconsideration. (R. 16, 96-119). A hearing before the Administrative Law




         Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 1 of 12
Judge ("ALJ") was held on March 12, 2018, at which Claimant, represented by counsel, and a

vocational expert ("VE") appeared and testified. (R. 16, 69-95). On June 12, 2018, theALJ issued

a decision denying Claimant's request for benefits. (R. 13-31). On May 6, 2019, the Appeals

Council denied Claimant's request for review. (R. 1-6). Claimant then filed a complaint in this

court seeking review of the now-final administrative decision.

                                II. STANDARD OF REVIEW

       The scope of judicial review of a final agency decision regarding disability benefits under

the Social Security Act ("Act"), 42 U.S.C. § 301 et seq., is limited to determining whether

substantial evidence supports the Commissioner's factual findings and whether the decision was

reached through the application of the correct legal standards. See Coffinan v. Bowen, 829 F.2d

514, 517 (4th Cir. 1987). "The findings of the Commissioner ... as to any fact, if supported by

substantial evidence, shall be conclusive .... " 42 U.S.C. § 405(g). Substantial evidence is

"evidence which a reasoning mind would accept as sufficient to support a particular conclusion."

Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). While substantial evidence is not a "large

or considerable amount of evidence," Pierce v. Underwood, 487 U.S. 552, 565 (1988), it is "more

than a mere scintilla ... and somewhat less than a preponderance." Laws, 368 F.2d at 642. "In

reviewing for substantial evidence, [the court should not] undertake to re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner]." Mastrov.Apfel,270F.3d 171, 176(4thCir.2001)(quotingCraigv. Chafer, 76

F.3d 585, 589 (4th Cir. 1996), superseded by regulation on other grounds, 20 C.F.R.

§ 416.927(d)(2)). Rather, in conducting the "substantial evidence" inquiry, the court's review is

limited to whether the ALJ analyzed the relevant evidence and sufficiently explained his or her

findings and rationale in crediting the evidence. Sterling Smokeless Coal Co. v. Akers, 131 F.3d

                                                2


          Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 2 of 12
438, 439-40'(4th Cir. 1997).

                         III. DISABILITY EVALUATION PROCESS

       The disability determination is based on a five-step sequential evaluation process as set

forth in 20 C.F.R. § 404.1520 under which the ALJ is to evaluate a claim:

       The claimant (1) must not be engaged in "substantial gainful activity," i.e., currently
       working; and (2) must have a "severe" impairment that (3) meets or exceeds [in
       severity] the "listings" of specified impairments, or is otherwise incapacitating to
       the extent that the claimant does not possess the residual functional capacity to (4)
       perform ... past work or (5) any other work.

Albrightv. Comm 'r ofthe SSA, 174 F.3d 473,475 n.2 (4th Cir. 1999). "If an applicant's claim fails

at any step of the process, the ALJ need not advance to the subsequent steps." Pass v. Chafer, 65

F.3d 1200, 1203 (4th Cir. 1995)(citation omitted). The burden of proof and production during the

first four steps of the inquiry rests on the claimant. Id. At _the fifth step, the burden shifts to the

ALJ to show that other work exists in the national economy which the claimant can perform. Id.

       When assessing the severity of mental impairments, the ALJ must do so in accordance with

the "special technique" described in 20 C.F.R. § 404.1520a(b)-(c).           This regulatory scheme

identifies four broad functional areas in which the ALJ rates the degree of functional limitation

resulting from a claimant's mental impairment(s): understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining pace; and adapting

or managing oneself. Id. § 404.1520a(c)(3). The ALJ is required to incorporate into his written

decision pertinent findings and conclusions based on the "special technique."                    Id. §

404.1520a(e)(3).

       In this case, Claimant alleges the following errors: (1) the ALJ failed to incorporate

limitations in her residual functional capacity ("RFC") determination arising from her need to

elevate her lower extremities, and (2) the ALJ failed to perform a function by function assessment

                                                  3


          Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 3 of 12
of her ability to walk. Pl.'s Mem. [DE-21] at 10-17.

                                              IV. ALJ'S FINDINGS

         Applying the above-described sequential evaluation process, the ALJ found Claimant "not

disabled" as defined in the Act. At step one, the ALJ found Claimant had not engaged in substantial

gainful employment since November 16, 2015, the alleged onset date. (R. 18). Next, the ALJ

determined Claimant had the following severe impairments: degenerative disc disease .(DDD)_ of

the lumbar and thoracic spine; right, left extremity native artery claudication; diabetes mellitus

(DM) with neuropathy; and morbid obesity. Id The ALJ also found Claimant had the nonsevere

impairments of hypertension, hyperlipidemia, nodular goiter, anemia, gastroesophageal reflux

disease, carpal tunnel syndrome, inflammatory polyarthritis, rosacea, and chest pain (unspecified).

(R. 18-19). However, at step three, the ALJ concluded these impairments were not severe enough,

either individually or in combination, to meet or medically equal one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 19-20).

         Prior to proceeding to step four, the ALJ assessed Claimant's RFC, finding Claimant had

the ability to perform light work 1 requiring the following restrictions:

         she can never climb ladders, ropes or scaffolds; occasionally climb ramps or stairs;
         occasionally kneel, crouch crawl, balance and stoop; and frequently but not
         continuous handle and finger with the dominant right hand. The claimant must
         avoid concentrated exposure to respiratory irritants such as fumes~ odors, dust,
         gases and poorly ventilated areas as well as all exposure to hazardous machinery
         and unprotected heights. Further, the claimant is able to perform the job, either
         sitting or standing, as desired (such as in bench work occupations).     ·


1
  Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do
substantially all of these activities. If an individual can perform light work, he or she can also perform sedentary work,
unless there are additional limiting factors such as the loss of fine dexterity or the inability to sit for long periods of
time. 20 C.F.R. § 404.1567(b).

                                                            4


            Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 4 of 12
(R. 20-24). At step four, the ALJ concluded Claimant is unable to perform her past relev8:Ilt work

as an instructor, vocational training, or cosmetologist. (R. 24). At step five, upon considering

Claimant's age, education, work experience, and RFC, the ALJ determined Claimant is capable of

adjusting to the demands of other employment opportunities that exist in significant numbers in

the national economy. (R. 25).

                                        V. DISCUSSION

       Claimant contends that the ALJ erred in formulating her RFC by failing to incorporate

limitations addressing Claimant's need to elevate.her lower extremities due to swelling and pain

and by failing to conduct a function-by-function analysis relating to her ability to walk. PL 's Mem.

at 10-17.

       An individual's RFC is the capacity he possesses despite the limitations caused by physical

or mental impairments. 20 C.F.R.· § 404.1545(a)(l), see also S.S.R. 96-8p, 1996 WL 374184, at

*1 (July 2, 1996).     "[T]he residual functional capacity 'assessment must first identify the

individual's functional limitations or restrictions and assess his or her work-related abilities on a

function-by-function basis, including the functions listed in the regulations." Mascio v. Colvin,

780 F.3d 632, 636 (4th Cir. 2015) (quoting S.S.R. 96-8p). The RFC is based on all relevant medical

and other evidence in the record and may include a claimant's own description of limitations

arising from alleged symptoms. 20 C.F.R. § 404.1545(a)(3); see also S.S.R. 96-8p, 1996 WL

374184, at *5.

       Where a claimant has numerous impairments, including non-severe impairments, the ALJ

must consider their cumulative effect in making a disability determination.            42 U.S.C. §

423(d)(2)(B); see Hines v. Brown, 872 F.2d 56, 59 (4th Cir. 1989) ("[I]n determining whether an

individual's impairments are of sufficient severity to prohibit basic work related activities, an ALJ

                                                 5


            Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 5 of 12
must consider the combined effect of a claimant's impairments.") (citations omitted). The ALJ

has sufficiently considered the combined effects of a claimant's impairments when each is

separately discussed by the ALJ and the ALJ also discusses a claimant's complaints and activities.

Baldwin v. Barnhart, 444 F. Supp. 2d 457, 465 (E.D.N.C. 2005) (citations omitted). The RFC

assessment "must include a discussion of why reported symptom-related functional limitations and

restrictions can or cannot reasonably be accepted as consistent with the medical and other evidence"

and "how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory

findings) and nonmedical evidence (e.g., daily activities, observations)." S.S.. R. 96-8p, 1996 WL

374184, at *7; see also Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (explaining the ALJ

must "build an accurate and logical bridge from the evidence to his conclusion").

       Claimant contends that the ALJ failed to sufficiently account for her need to elevate her

lower extremities and restrictions on walking in the RFC. Claimant argues that the RFC is not

supported by substantial evidence because Claimant's testimony and the medical records

demonstrate the need for an accommodation of these restrictions. The court disagrees.
                                                                                       /



       The ALJ provided three justifications for formulating an RFC less rest}ictive than

Claimant's testimony: first, he concluded that she reported a level of restriction not entirely

consistent with the medical evidence and other evidence in the record; second, he found that the

record shows that Claimant received conservative treatment inconsistent with that one would

expect for a disabled individual; and third, he noted that the record lacked any medical source

statement providing opinion evidence supporting Claimant's alleged limitations.

       When assessing a claimant's RFC, it is within the province of the ALJ to determine whether

a claimant's statements are consistent with the medical and other evidence. See Shively v. Heckler,

739 F.2d 987, 989-90 (4th Cir. 1984) ("Because he had the opportunity to observe the demeanor

                                                6


          Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 6 of 12
and to determine the credibility of the claimant, theALJ's observations concerning these questions

are to be given ·great weight.") (citation omitted). Federal regulation 20 C.F.R. § 404.1529(a)

provides the authoritative standard for the evaluation of subjective complaints of pain and

symptomology, whereby "the determination of whether a person is disabled by pain or other

symptoms is a two-step process." Craig, 76 F.3d at 593-94. First, the ALJ must objectively

determine whether the claimant has medically documented impairments that could cause his or her

alleged symptoms. S.S.R. 16-3p, 2016 WL 1119029, at *3 (Mar. 16, 2016) (effective Mar. 28,

2016); Hines v. Barnhart, 453 F.3d 559,564 (4th Cir. 2006). IftheALJ makes that determination,

he must then evaluate "the intensity and persistence of the claimant's pain[,] and the extent to

which it affects her ability to work," Craig, 76 F.3d at 595, and whether the claimant's statements

are supported by the objective medical record. S.S.R. 16-3p, 2016 WL 1119029, at *4; Hines, 453

F.3d at 564...c.65.

         Objective medical evidence may not capture the full extent of a claimant's symptoms, so

where the objective medical evidence and subjective complaints are at odds, the ALJ should

consider all factors concerning the "intensity, persistence and limiting effects" of the claimant's

symptoms. S.S.R. 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. § 404.1529(c)(3) (showing a

complete list of factors). The ALJ may not discredit a claimant solely because his or her subjective

complaints are not supported by objective medical evidence, Craig, 76 F.3d at 595-96, but neither

is the ALJ required to accept the claimant's statements at face value; rather, the ALJ must "evaluate

whether the statements are consistent with objective medical evidence and the other evidence."

S.S.R. 16-3p, 2016 WL 1119029, at *6; see Taylor v. Astrue, No. 5:10-CV-263-FL, 2011 WL

1599679, at *4-8 (E.D.N.C. Mar. 23, 2011), adopted by 2011 WL 1599667 (E.D.N.C. Apr. 26,

2011 ). "The ALJ cannot 'reject a claimant's statements about the intensity and persistence of ...

                                                 7


            Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 7 of 12
pain or other symptoms' or about the effect of those symptoms on a claimant's ability to work

'solely because the available objective medical evidence does not substantiate them."' Ladda v. ·

Berryhill, No. 17-1366, 2018 WL 5096065, at *4 (4th Cir. Oct. 18, 2018).

       Here, the ALJ summarized Claimant's testimony as follows:

        The claimant's primary complaints at the hearing centered on constant hands, legs,
        and feet pain, weakness, numbness, tingling, and burning secondary to neuropathy.
        She asserted back pain that only limits her ability to lift objects. She also asserted
        peripheral artery disease that significantly limits her ability to stand for prolonged
        periods, which requires her to elevate her legs at least a few days a day due to
        swelling. According to the claimant, she experiences· falls due to numbness. She
        confirmed that she is right hand dominant. She said that she has difficulty climbing
        stairs, opening jars, and tying her shoes. She noted that she drops things such as
        dishes, shampoo, silverware, but mostly bigger things like plates and glasses. She
        endorse decreased motor and grip strength. She can stand for no more than 15-20
        minutes. She can sit for 20 minutes before needing to alternate positions. The
        claimant did not identify any medication side effects'. She acknowledged that
        despite her ongoing complaints of neuropathy symptoms, she has yet to be
      . recommended for any surgery or injections to help lessen her symptoms.

       As for her daily activities, the claimant did not testify that she requires help for
       personal care tasks. She is able to prepare simple meals due to dropping things and
       inability to stand for prolonged periods. She can perform some household chores,
       but requires rest breaks due to fatigue and pain. She acknowledged that she can
       grocery shop alone for little items, ·but requires the assistance of her daughter and
       husband for regular shopping. She is able to drive six miles one-way to drop off
       and pick her daughter up from the bus stop on a daily basis.

(R. 21).

       The ALJ concluded that Claimant's statements "concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record." (R. 21). In support of this conclusion, the ALJ reviewed the medical

evidence relating to Claimant's symptoms.

           Specifically, the ALJ acknowledged that the treatment records confirm Claimant's history

and complaints of musculoskeletal pain, but concluded that she was capable of performing the


                                                  8


             Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 8 of 12
RFC formulated. He reviewed diagnostic testing results which failed to substantiate the limitations

alleged by Claimant. Specifically, a January 2016 MRI showed minimal degenerative changes of

the lumbar spine with no significant central canal or exit foraminal stenosis at any level. March

2016 EMG studies did not reflect lumbrosacral radiculopathy, and indicated normal insertional

activity of lumbrosacral paraspinal muscles. No acute abnormality was indicated in three views

of Claimant's sacroiliac joints taken in December 1016. Radiological tests from July 2017 of

Claimant's thoracic spine showed degenerative changes at the mid and lower thoracic spine but

MRI studies were unremarkable. The ALJ also noted that at times Claimant's descriptions of her

symptoms to her treatment providers were not consistent with her allegations. He noted that in

December 2016, Claimant denied having any back pain, bone/joint symptoms, swelling, muscle

weakness, gait abnormality, and myalgia.

       The ALJ also discussed Claimant's treatment records for her diabetes mellitus and

neuropathy. He confirmed the existence of Claimant's complaints of symptoms and noted that

EMG/nerve conduction studies were consistent with polyneuropathy but that Claimant was

generally within normal blood glucose levels and hemoglobin Al C levels.

       Similarly, the ALJ reviewed the evidence relating to Claimant's right leg artery claudication.

Again, he noted the presence of her complaints of symptoms of redness, numbness and tingling,

swelling, and difficulty walking. The ALJ referenced Claimant's treatment by David Weatherford,

M.D., a vascular surgery specialist in November 2015. An arterial duplex evaluation conducted

demonstrated minimal diffuse plaque with no evidence of significant stenosis. The ALJ noted that

Dr. Weatherford indicated that Claimant's peripheral vascular state was stable and could be

managed conservatively. Dr. Weatherford recommended antiplatelet therapy, dietary lipid control,

exercise, and -smoking cessation.    No laboratory or diagnostic testing is documented after

                                                 9


          Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 9 of 12
November 2015 relating to a primary care diagnosis of peripheral vascular disease.

         In addition to a lack of diagnostic test results and evaluations corroborating Claimant's

report of symptoms, the ALJ noted that her treatment overall was generally conservative in nature.
                                       \
                                           I
For example, he noted that there was no indication in the record that any specialist recommended

her for back surgery. He cited Dr. Weatherford's determination that Claimant's vascular condition

could be managed conservatively, and also noted that there was evidence in the record that

Claimant's treatmerit was generally effective. See Dunn v. Colvin, 607 F. App'x 264, 273 (4th Cir.

2015) ("[T]his Court has long held that it is appropriate for the ALJ to consider the conservative

nature of a plaintiff's treatment-among other factors-in judging the credibility of the plaintiff.").
                                                                  ,,,-
         Finally, the ALJ noted that the record did not contain any medical source statements

prepared by an accepted treating healthcare provider that support the limitations alleged by

Claimant. The ALJ is required to assign weight to medical opinions, not medical evidence. 20

C.F.R. § 404.1527(c).      Medical opinions are defined as "statements from physicians and

psychologists or other acceptable medical sources that reflect judgments about the nature and

severity of [a claimant's] impairment(s), including [the claimant's] symptoms, diagnosis, and

prognosis, what [the claimant] can still do despite impairment(s), and [the claimant's] physical or

mental restrictions." 20 C.F.R. § 404.1527(a)(2). "Only those statements ... that reflect judgments

regarding a claimant's prognosis or limitations, or the severity of symptoms," and not those which

merely report subjective complaints of the claimant's pain, constitute medical opinions as defined

in the regulations.    Love-Moore v. Colvin, No. 7:12-CV-104-D, 2013 WL 5366967, at *11

(E.D.N.C. Aug. 30, 2013) (citations omitted), adopted by _2013 WL 5350870 (E.D.N.C. Sept. 24,

2013).

         While Claimant cites to a number of treatment records reflecting her complaints of pain,

                                                 10


          Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 10 of 12
they do not contain medical opinions, i.e., judgments regarding prognosis, limitations, or severity

of Claimant's conditions; rather, they reflect only Claimant's subjective symptoms, the results of

examinations and objective testing, and diagnoses. See Graham v. Berryhill,No. 7:18-CV-22-FL,

2019 WL 1272545, at *6 (E.D.N.C. Jan. 10, 2019) (finding a physician's record of examination

reflecting the claimant's subjective symptoms, the results of objective testing, and diagnoses but

containing no judgments regarding prognosis, limitations, or severity was not a medical opinion

that the ALJ was required to discuss) (citations omitted).

       For example, Claimant refers to a treatment note wherein Dr. Weatherford states that her

stable peripheral vascular state can be managed conservatively and noted the "importance of

antiplatelet therapy, dietary lipid control, exercise and smoking cessation."      (R. 354).   The

treatment note goes on to state that "[d]iscussion of edema and proper edema control including

elevation, compression and avoidance of contributing factors." Id. This notation regarding a

discussion of extremity elevation does not rise to the level of a judgment regarding prognosis,

limitations, or severity of Claimant's conditions or directive by Dr. Weatherford that leg elevation

was required throughout the course of her workday, as Claimant appears to characterize the

discussion. Indeed, at the hearing, the ALJ inquired whether there was any record evidence

demonstrating a requirement that Claimant elevate her feet and her counsel acknowledged that he

was not aware of any such prescription. (R. 94-95).

       In addition, the ALJ did consider the assessments provided by the State agency medical

consultants who opined that Claimant was capable of performing medium exertional 1 work and

could frequently climb ladders, ropes or scaffolds, and stop, but otherwise opined she was capable

of unlimited postural activities. The ALJ gave credit to Claimant's testimony in only affording_

these opinions partial weight and concluded that she is more limited than the consultants opined.

                                                 11


         Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 11 of 12
       Substantial evidence supports the ALJ's conclusions and he has offered sufficient

explanation for formulating an RFC less restrictive than Claimant's testimony. Accordingly, the

court rejects Claimant's contentions with respect to this argument.
          (
       Relatedly, the same analysis applies to Claimant's arguments concerning her ability to walk.

As with her testimony concerning elevation of lower extremities, the ALJ acknowledged
                                                              /
Claimant's testimony concerning her limitations in her ability to walk. But the ALJ did not fully

credit her testimony for the same reasons as explained above. First, the medical records are replete

with indications of Claimant having normal gait or denying gait abnormality. (R. 308, 330, 530,

584,587,604,619,781,786,789,793,798,848,852,857,923,930,936,942,948, 1009, 1010).

Second, Claimant received only conservative treatment, and no medical opinion evidence supports

the limitations alleged by Claimant with respect to her ability to walk.        For these reasons,

substantial evidence supports the ALJ' s determination, and he did not err in formulating Claimant's

RFC.

                                      VI. CONCLUSION

       For the reasons stated above, Claimant's.Motion for Judgement on the Pleadings [DE-20]

is DENIED, Defendant's motion for Judgement on the Pleadings [DE-22] is ALLOWED, and the

final decision of the Commissioner is AFFIRMED.

       SO ORDERED, this the I ":I- day of September, 2020.




                                              United States Magistrate Judge




                                                12


         Case 7:19-cv-00118-RJ Document 25 Filed 09/17/20 Page 12 of 12
